The Attorney              General of Texas
                                         November     13,   1979
MARK WHITE
Attorney General


                   Honorable Warren G. Harding               Opinion No.     Mw- 82
                   State Treasurer
                   P. 0. Box 12608                           Re: Disposition of interest earned
                   Austin, Texas 787ll                       by time deposits by the Fire
                                                             Fighters’ Relief and Retirement
                                                             Fund.

                   Dear Mr. Harding:

                          You inquire about the disposition of interest earned from time deposits
                   of the Fire Fighters’ Relief and Retirement Fund Account, assigned Fund
                   No. 976 by the Comptroller.      The retirement fund was established pursuant
                   to article 6243e.3, V.T.C.S., to provide a pension system and death and
                   disability benefits for volunteer fire fighters.

                         You wish to know whether the pro-rata depository interest earned
                   from the time account deposits of Fund 976 should ba placed in the General
                   Fund pumuant to the provisions of article 2543d, V.T.C.S., or credited to
                   Fund 976.

                        Article 2543d, V.T.C.S., provides in pertinent   part:

                                 Section 1. Interest received on account of time
                              deposits of moneys in funds and accounts in the
                              charge of the State Treasurer shall be allocated as
                              follows: To each constitutional   fund there shall be
                              credited the pro rata portion of the interest received
                              due to such fund.     The remainder of the interest
                              received, with the exception of that portion required
                              by other statutes to be credited on a pro rata basis to
                              protested tax payments, shall be credited to the
                              General Revenue Fund. The interest received shall
                              be allocated on a monthly basis.

                         Prior opinions of this office have determined that the interest on time
                   deposits of trust funds should remain with the trust fund rather than being
                   deposited in the General Fund pursuant to article 2543d, V.T.C.S. See
                   Attorney General Opinions H-1040 (1977); M-468 (1969). We believe that the
                   Fire Fighters’ Relief and Retirement Fund constitutes a trust fund. Funds in




                                                 p.   250
Honorable Warren G. Harding        -   Page Two     (NW-82)



the Teacher Retirement and the Employees Retirement Systems have been held to be
trust funds     Attorney General Opinion WW-565 (1959). The Fire Fighters’ Fund is
administered by trustees.      V.T.C.S. art. 6243e.3, SS 20, 21. Finally, the statute under
which it is established expressly provides that “[nlo portion of the corpus or income of the
fund may be used for purposes other than the beneflt of member fire fighters and their
beneficiaries.”  Id. S 14(e). In our view, the interest earned from time account deposits of
Fund 976 should% credited to the Fund rather than deposited pursuant to article 2543d,
V.T.C.S.

                                        SUMMARY

           ‘Interest earned from time deposits of the Fire Fighters’ Relief and
            Retirement Fund Account should be credited to the Fund rather
            than deposited pumuant to article 2543d, V.T.C.S.

                                            i%Fdrulx&


                                                MARK     WHITE
                                                Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Walter Davis
Bob Gammage
Susan Garrison
Rick Gilpin
William G Reid
Bruce Youngblood




                                           p.     251